DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1, 3-7, 15-17, and 19-21 are pending in the application. Claims 1, 3, 15, 19 and 21 are amended. Claims 2 and 18 are cancelled. Claims 8-14 are withdrawn.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered and are persuasive. The previous rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Terterov et al. (US 20190246138, hereinafter Terterov) in view of Kroepfl et al. (WO2018236715, hereinafter Kroepfl) and Lin et al. (US 20160104054, hereinafter Lin)
Regarding Claim 1, Terterov discloses a method comprising: 
dividing a video segment spatially ([0091] the plurality of consecutive frames can be aligned (e.g., by the control circuitry 102) along a sub-pixel grid that corresponds to an encoding scheme used in the encoding by the video encoder (e.g., HEVC/H.264/VP9); [0086]); 
generating a saliency map associated with the video segment  ([0117], FIG. 3, generate a saliency map for at least a portion of each given frame indicative of one or more areas in the at least a portion each associated with a degree of visual importance (FIG. 6); [0124], [0125]); 
mapping each of the ([0117], FIG. 3, generate a saliency map for at least a portion of each given frame indicative of one or more areas in the at least a portion each associated with a degree of visual importance (FIG. 6); [0124], [0125]); and 
encoding ([0076], encode the pre-processed video information by using the pre-processed video information).
Terterov does not explicitly disclose the portion of the video to be segmented into tiles with respect to saliency map.
Kroepfl teaches from the same field of endeavor the portion of the video to be segmented into tiles with respect to saliency map ([0006], stream of the immersive video content comprises a set of video segments with a plurality of tiles corresponding to an immersive view of a scene in the video content; [0034], FIG. 5, set of tiles are identified by secondary predictions 506b and 506c, with lower confidence values)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the video to be segmented into tiles with respect to saliency map as taught by Kroepfl ([0034]) into the encoding & decoding system of Terterov in order to provide tiles with high levels of interest having a region of interest 505 corresponding to the highest confidence prediction 506a are then loaded in the highest quality while tiles for secondary viewing directions corresponding to lower confidence prediction (Kroepfl, [0034]).
Terterov and  Kroepfl  do not explicitly disclose generating the saliency map by combining a plurality of intermediate saliency maps for each frame of the video segment.
Lin teaches from the same field of endeavor generating the saliency map by combining a plurality of intermediate saliency maps for each frame of the video segment ([0003], a base saliency map is generated for an image of a scene from intermediate saliency maps representing visual saliency of portions of the scene that are captured in the corresponding boundary region; [0020], FIG. 3, intermediate saliency maps may be computed for each of the different boundary regions that represent visual saliency of portions of the scene that are captured in the corresponding boundary region and are  combined to form a single saliency map (e.g., a base saliency map) of the source image)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of cloud-based service as taught by Lin ([0021]) into the encoding & decoding system of Terterov & Kroepfl in order to ensure that presence of positive features in candidate cropping is effective to increase composition score while presence of negative features is effective to decrease composition score(Lin , [0023], and hence image quality.
Regarding Claim 3, Terterov in view of Kroepfl  and Lin discloses the method of claim 1.	Lin discloses wherein combining the plurality of intermediate saliency maps comprises collecting a maximum saliency for each pixel in the frame across the plurality of intermediate saliency maps ([0055] –[0058], [0056], computation involving collecting maximum in intermediate saliency maps).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of cloud-based service as taught by Lin ([0021]) into the encoding & decoding system of Terterov & Kroepfl in order to ensure that presence of positive features in candidate cropping is effective to increase composition score while presence of negative features is effective to decrease composition score(Lin , [0023], and hence image quality.
Regarding Claim 4, Terterov in view of Kroepfl discloses the method of claim 1.	Terterov in view of Kroepfl discloses further comprising selecting a tiling configuration for the tiles, including: compressing the tiles in accordance with multiple candidate tiling configurations and the saliency map; and evaluating metrics for the candidate tiling configurations ([0020], generating a saliency map for at least a portion of the given frame, the saliency map indicative of one or more areas in the at least a portion each associated with a degree of visual importance and adaptively filtering the given frame according to the saliency map using the filter strength parameter).
Regarding Claim 5, Terterov in view of Kroepfl and Lin discloses the method of claim 4.	Terterov in view of Kroepfl discloses wherein the metrics comprise bitrate, video quality, or combinations thereof ([0020], generating a saliency map for at least a portion of the given frame, the saliency map indicative of one or more areas in the at least a portion each associated with a degree of visual importance and adaptively filtering the given frame according to the saliency map using the filter strength parameter).
Regarding Claim 6, Terterov in view of Kroepfl and Lin discloses the method of claim 1.	Terterov in view of Kroepfl discloses wherein said mapping comprises assigning a target bitrate or constant rate factor to selected tiles associated with a highest subset of saliency values in the saliency map ([0062], generate a saliency map for at least portions of the video information that highlights portions of the video information having high saliency. [0113], FIG. 5, obtaining such video characteristics as the desired bitrate).
Regarding Claim 7, Terterov in view of Kroepfl discloses the method of claim 1.	Terterov in view of Kroepfl discloses wherein said mapping comprises assigning a minimum bitrate to a lowest subset of saliency values in the saliency map ([0113], FIG. 5, obtaining such video characteristics as the desired bitrate).
Regarding Claims 15, 16 and 20, system claims 15, 16 and 20 of using the corresponding method claimed in claims 1, 3-7 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. Furthermore, Terterov in view of Kroepfl discloses at least one processor; at least one computer readable media encoded with instructions ([0015]).
Regarding Claim 17, Terterov in view of Kroepfl  and Lin discloses the system of claim 15.	Kroepfl further discloses wherein the operations further comprise store the compressed video segment in a video container including saliency metadata comprising a saliency weight for each of the tiles ([0029], the metadata could be related to visual content, e.g., saliency maps or metadata added during the production process (such as forced perspective). The metadata could alternatively or in addition be also related to audio content, e.g., 3D audio coming from "behind" the user which may trigger the user to look back. All this information is backed up by an ANN which provides information of how the user’s behavior was in the past. ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the video to be segmented into tiles with respect to saliency map as taught by Kroepfl ([0034]) into the encoding & decoding system of Terterov in order to provide tiles with high levels of interest having a region of interest 505 corresponding to the highest confidence prediction 506a are then loaded in the highest quality while tiles for secondary viewing directions corresponding to lower confidence prediction (Kroepfl, [0034]).

Regarding Claim 19, Terterov in view of Kroepfl and Lin discloses the system of claim 15.	Kroepfl further discloses wherein the operations further comprise: receive a request to reduce a size of the compressed video segment; and alter the quality settings responsive to the request to provide updated quality settings; and wherein the transcoder is further configured to re-transcode the video segment in accordance with the updated quality settings ([0034], FIG. 5. Based on the predicted viewing directions, the player requests 512a the tiles for segment 1 and the server streams 514a the corresponding tiles. For each segment, all the tiles that are part of a region of interest 505 corresponding to the highest confidence prediction 506a are then loaded in the highest quality while tiles for secondary viewing directions corresponding to lower confidence predictions 506b and 506c, are loaded at lower qualities. The remaining tiles corresponding to parts of the scene predicted not to be viewed by the user may be loaded a yet a lower quality or not loaded at all, for example, depending on player settings or capabilities, or network conditions).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the video to be segmented into tiles with respect to saliency map as taught by Kroepfl ([0034]) into the encoding & decoding system of Terterov in order to provide tiles with high levels of interest having a region of interest 505 corresponding to the highest confidence prediction 506a are then loaded in the highest quality while tiles for secondary viewing directions corresponding to lower confidence prediction (Kroepfl, [0034]).
Regarding Claim 21, Terterov in view of Kroepfl  and Lin discloses the system of claim 15.
Lin discloses wherein the system comprises a cloud-based service configured to receive the input video from an external source ([0149], Fig. 10, implemented all or in part through use of a distributed system, such as over a “cloud” 1014). The same motivation as stated in claim 1 applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487